Citation Nr: 1419073	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-44 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a right knee injury, claimed as right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to December 1965.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO denied service connection for the Veteran's bilateral hearing loss and right knee osteoarthritis.  The Veteran filed a notice of disagreement in June 2010.  The RO issued a statement of the case in November 2010.  The Veteran filed a substantive appeal in November 2010.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  The Veteran's Virtual VA file  was reviewed in connection with this appeal.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.   

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2012).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in- service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  
Furthermore, once VA undertakes an effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Relevant to  the bilateral hearing loss claim, the Veteran contends that he currently has bilateral hearing loss that t is a direct result of loud noise exposure as a Field Artilleryman during.  The Veteran has denied post-service noise exposure.

Prior to November 1967, service departments used American Standards Association (ASA) units to record pure tone sensitivity thresholds and VA currently uses the International Standards Organization (ISO)-American National Standards Institute (ANSI) units; therefore, the table below shows the converted (ASA to ISO (ANSI) measurements).  Converting to ISO units requires that specific amounts be added to recorded ASA audiological results: 15 at 500 Hz, 10 at 1000 Hz; 10 at 2000 Hz; 10 at 3000 Hz; and 5 at 4000 Hz. 

As such, on December 1963 enlistment examination, the recorded pure tone thresholds, in decibels, were as follows (as converted from ASA to ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
/
5
LEFT
15
10
10
/
5

On audiometric testing at the time of the Veteran's separation from service in December 1965, his pure tone thresholds were measured, in decibels, as follows (as converted from ASA to ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
15
LEFT
25
20
20
20
15

In the VA examination request, the RO requested that the examiner convert the Veteran's in-service audiometrics and provide an opinion as to whether it was at least as likely as not that the shifts noted in service had a casual relationship to the Veteran's current hearing loss.  On March 2010 VA examination, the Veteran reported that post-service he was a shipping clerk, which was not a noisy job, and that he had only gone hunting one time, twenty-five years ago.  Bilateral hearing loss was noted, and the examiner opined that the Veteran's current hearing loss was not due to military noise exposure.  The examiner noted that pre-induction audiometric thresholds and audiometrics gleaned just before service discharge show decreased hearing; however, the decrease was not significant.  The Board notes that the examiner did not convert the in-service audiometrics.

In November 2010, the Veteran submitted private audiology records from Ridgeview Otolaryngology.  Included was an opinion by C.M., audiologist that stated, in pertinent part, that the asymmetry of the Veteran's hearing could be attributed to the 105 artillery gun being on his right side.  The Board notes that the speculative terminology used by C. M. provides an insufficient basis for an award of service connection for bilateral hearing loss.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).

In January 2011, the RO sent the file back to the March 2010 examiner in order for her to complete the requested conversion and render an opinion.  The examiner only converted the service entrance audiometrics and then opined that "it is plain that there was no change in hearing while serving in the military.  Military noise exposure did not cause any change in hearing."  The Board finds that the March 2010 VA examination and subsequent January 2011 addendum opinion are inadequate.  First, on the March 2010 examination, the examiner did not convert the in-service audiometrics, and she did not provide an adequate rationale for the conclusion that the Veteran's hearing loss was not related to his in-service noise exposure.  Additionally, in the January 2011 opinion, the examiner did not provide an opinion based on the factual evidence of record; and in fact incorrectly stated in the addendum opinion that the Veteran's hearing did not change during service.  Notably, on service entrance examination, while the 3000 Hz did not have a recorded measurement in either ear, both ears recorded puretone thresholds of 20 decibels on service separation examination.

In a February 2011 VA addendum opinion, the VA physician noted that he was asked to provide a more in-depth rationale for the opinion that the hearing loss was not due to military noise exposure.  The physician provided excerpts from the Institute of Medicine, and then essentially opined that with normal hearing upon discharge, there is no evidence of hearing damage due to military noise exposure; therefore, the current hearing loss is not due to or aggravated by military noise exposure.  Additionally, the physician noted that any worsening of hearing from the time of discharge to the current was due to noise exposure between the time of discharge to the presentt.  The Board finds that this opinion is also inadequate, as there is no indication that the physician took into consideration, the threshold shifts, after conversion of the audiometrics, noted between service entrance and separation examinations.  Further, it does not appear that the physician considered the Veteran's statements that he did not have post-service noise exposure.  Thus, the matter must be remanded for additional development.

Relevant to the Veteran's right knee osteoarthritis, the Veteran's service treatment records include a record that documents the Veteran was hospitalized at the U. S. Army Hospital, Zama, from November 20, 1965 to December 7, 1965 for treatment for a puncture wound to his right knee.  The complete records of his hospitalization have not been associated with the Veteran's claims file and, if available, must be obtained.

On April 2010 VA examination, the Veteran reported that a barb wire punctured his right knee and he was seen in the field hospital.  He stated that he was then sent to Japan for 18 to 20 days for treatment.  Right knee osteoarthritis was diagnosed.  The examiner opined that the Veteran's "right knee condition/disability" was less likely as not caused by or a result of the right knee puncture wound, because the separation examination after the date of injury was negative for problems referable to the right knee.  The Board finds this opinion inadequate, as it does not address whether the right puncture wound in service is of sufficient severity to result in arthritis many years after service.

In a November 2010 letter, the Veteran's private physician, E.N., stated that the Veteran's osteoarthritis of his knees is related to his military service.  As Dr. E.N. did not offer a rationale for the conclusion reached, and he refers to both knees, this opinion is also inadequate.  As such, further medical opinion with respect to right knee claim is also warranted.

Prior to obtaining further medical opinions, , to ensure that all due process requirements are met, and the record is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain from  Zama U.S. Army Hospital November and December 1965 records pertaining related to treatment of the Veteran's right knee puncture wound.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination, by an  audiologist or appropriate physician, at a VA medical facility.

The content of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

a.  The examiner must interview the Veteran, and record in detail the history of his bilateral hearing loss.  The examiner must obtain a detailed history concerning the onset of symptoms, frequency of occurrence, and duration of hearing loss at all time periods beginning from the alleged onset to the present.  The examiner must consider the Veteran's history in all opinions rendered pursuant to the directives listed below.  

b.  In order to facilitate data comparison, the examiner must convert the service department audiometric test results (i.e., both service entrance and discharge examinations) from American Standards Association (ASA) measurements to the International Standards Organization (ISO)-American National Standards Institute (ANSI) measurements.  If conversion is not necessary for the service department audiometric test results, the examiner must indicate why the conversion is unnecessary.  

c.  After converting the service department audiometric enlistment and separation test results, the examiner must identify and list the Hertz levels for each ear where there were pure tone threshold shifts shown between the enlistment examination in December 1963 and the separation examination in December 1965.  

d.  After completing the above-noted directives, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's current bilateral hearing loss had its onset in or is otherwise medically related to service, to particularly include noise exposure associated with the Veteran's duties as a field artilleryman.  

e.  In providing the requested opinion, the examiner should consider and discuss all medical, objective, and lay evidence, to include the Veteran's assertion regarding the onset, continuity, and progression of his hearing loss.   
The examiner should discuss the significance, if any, of any pure tone threshold shifts between the enlistment examination in December 1963 and the separation examination in December 1965 as it relates to the etiology of the Veteran's bilateral hearing loss.

Complete rationale for all conclusions reached must be provided.

5.  Also after all records and/or responses from each contacted entity have been associated with the claims file, arrange for the  April 2010 examiner to review the entire claims file, and provide an addendum opinion.  If the April 2010 examiner is no longer employed with VA or is otherwise unavailable, forward the claims file to another appropriate physician to provide the requested opinion.

The content of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to provide the requested opinion, and the opinion should include discussion of the Veteran's documented medical history and assertions. 

With respect to the diagnosed osteoarthritis of the right knee, the physician is requested to provide an opinion, consistent with sound medical judgment, as to whether it at least as likely as not (i.e., there is a 50 percent or greater probability) that the noted in-service right knee puncture wound was of sufficient severity to result in right knee osteoarthritis shown many years post-service.

In providing the requested opinion, the examiner should consider and discuss all medical, objective, and lay evidence , to include  lay assertions as to  a continuity of symptomatology.

Complete rationale for all conclusions reached must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the opportunity to respond before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


